Dykman, J.
This is an action for the recovery of the damage sustained by the plaintiff from her improper discharge from the service of the defendant. The cause, was tried at the circuit before a jury, and a verdict was rendered for the plaintiff. Upon the trial the plaintiff furnished evidence in support *876of her claim, and the defendant introduced evidence to show that there was no valid contract with the plaintiff for a year, and also in justification of the discharge. A plain case was made for the jury, and all the questions of fact were submitted to the jury by the trial judge, with proper instructions upon the law applicable to the case. The whole case has received the careful attention which the'earnestness of the counsel for the appellant merited, but we can find nothing inconsistent with the verdict. The attempted justification of the discharge failed, and there was sufficient to justify the jury in finding the emancipation of the plaintiff by her father. Our examination has disclosed no errors, and the judgment and order denying the motion for a new trial should be affirmed, with costs. All concur.